20-35769-cgm        Doc 56    Filed 08/19/20 Entered 08/19/20 19:23:12            Main Document
                                           Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
In re:                                           :
                                                      Chapter 11
                                                 :
NTS W. USA CORP., A DELAWARE                     :
                                                      Case No. 20-35769 (CGM)
CORPORATION,                                     :
                                                 :
                       Debtor.                   :
                                                 :

             STIPULATION CONCERNING REJECTION OF CERTAIN
           UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY

               The above-captioned debtor and debtor in possession, NTS W. USA Corp., doing

business as Desigual and Desigual USA (“DUSA” or “Debtor”), by and through its undersigned

proposed counsel, and Simon Property Group, L.P., a Delaware limited partnership, on behalf of

itself, its parent, subsidiaries and affiliates (“Landlord,” and together with DUSA, the “Parties”),

by its undersigned counsel, hereby enter into this Stipulation (the “Stipulation”) regarding

DUSA’s rejection of the Leases for each of the properties listed on Exhibit “A” (hereinafter

individually and collectively referred to as “Lease(s)” unless otherwise noted herein), the agreed

facts and terms of which are enumerated as follows:

               WHEREAS, on July 22, 2020 (the “Petition Date”), DUSA filed an emergency

petition for chapter 11 bankruptcy relief under subchapter V of chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”);

               WHEREAS, Landlord is either authorized to enter into this Stipulation as the

owner, operator, manager or landlord of each of the properties listed on Exhibit “A”

(collectively, the “Premises”) or is authorized to enter into this Stipulation for and on behalf of

the owner, operator, manager or landlord of each of the Premises listed on Exhibit “A”. Tenant


                                                 1
AFDOCS/22645902.1
20-35769-cgm         Doc 56   Filed 08/19/20 Entered 08/19/20 19:23:12             Main Document
                                           Pg 2 of 5



is authorized to enter into this Stipulation as the Tenant of each of the Premises listed on Exhibit

“A” or is authorized to enter into this Stipulation for and on behalf of the Tenant of each of the

Premises listed on Exhibit “A”;

                WHEREAS, DUSA has determined, in the exercise of its reasonable business

judgment, to reject the Leases;

                WHEREAS, prior to the Petition Date, DUSA closed each of the stores located at

the Premises;

                WHEREAS, DUSA is prepared to file a motion (the “Rejection Motion”) with the

Bankruptcy Court seeking authority to reject certain unexpired leases, including the Leases, and

abandon any personal property or furniture, fixtures and equipment (collectively, the “Personal

Property”) remaining at the applicable premises, including the Premises; and

                WHEREAS, in advance of DUSA’s filing of the Rejection Motion, the Parties

desire to resolve any and all issues with respect to rejection of the Leases and abandonment of

the Personal Property at the Premises and to establish the terms of DUSA’s surrender of the

Premises to the Landlord and the effective date of rejection of the Leases.

                NOW, THEREFORE, subject to approval of the Bankruptcy Court, it is hereby

stipulated and agreed as follows:

                1.     The Parties represent and warrant that they have full authority to enter into

this Stipulation and to consummate the transactions provided by this Stipulation, subject only in

DUSA’s case to approval by the Bankruptcy Court.

                2.     All of the recitals stated above are incorporated by reference as if fully set

forth herein. This Stipulation constitutes the entire agreement of the Parties. No modification,




                                                 2
AFDOCS/22645902.1
20-35769-cgm         Doc 56   Filed 08/19/20 Entered 08/19/20 19:23:12              Main Document
                                           Pg 3 of 5



amendment or waiver of any of the provisions of this Stipulation shall be effective unless in

writing and signed by the Parties.

               3.      This Stipulation is subject to approval of the Bankruptcy Court. The

Leases shall be included on the schedule of rejected leases subject to the Rejection Motion.

DUSA will attach this Stipulation to the Rejection Motion and seek the Bankruptcy Court’s

approval in connection therewith.

               4.      DUSA’s rejection of the Leases, pursuant to section 365(a) of the

Bankruptcy Code, will be effective as the date DUSA surrenders possession of the Premises to

the Landlord, which date shall occur on or before August 31, 2020 (the “Rejection Date”).

               5.      DUSA and its agents shall continue to have access to the Premises through

and including the Rejection Date.

               6.      Any of DUSA’s Personal Property that remains at the Premises as of the

Rejection Date is deemed abandoned by DUSA pursuant to section 554(a) of the Bankruptcy

Code free and clear of all liens, claims, encumbrances, and interests, and the Landlord may

dispose of any such Personal Property in its sole discretion, without further notice and without

incurring any liability to DUSA or any third party claiming an interest in such abandoned

Personal Property.

               7.      Any claims of the Landlord for damages arising as a result of the rejection

of the Leases must be filed on or before the later of (a) the date that is thirty (30) days after entry

of an order by the Bankruptcy Court approving this Stipulation and (b) September 18, 2020 in a

form and manner consistent with the requirements of the Order Establishing Deadline for Filing

Proofs of Claim and Approving the Form and Manner of Notice Thereof [Docket No. 38] (the

later of (a) and (b), the “Rejection Claims Deadline”). If Landlord fails to timely file proof of



                                                  3
AFDOCS/22645902.1
20-35769-cgm         Doc 56   Filed 08/19/20 Entered 08/19/20 19:23:12           Main Document
                                           Pg 4 of 5



such claim on or before the Rejection Claims Deadline, it shall be forever barred, estopped and

enjoined from asserting such claim against DUSA or its property, or thereafter filing a proof of

claim with respect thereto, and DUSA and its property shall be forever discharged from any and

all indebtedness or liability with respect to such claim.

               8.      DUSA reserves all rights to contest any rejection damage claim filed by

the Landlord in connection with the Leases and does not waive any claims DUSA may have

against the Landlord with respect to the rejected Leases or otherwise.

               9.      Landlord reserves all rights to file post-petition administrative claims and

rejection damage claims in connection with the Leases and does not waive any claims it has

against DUSA with respect to the rejected Leases or otherwise.

               10.     This Stipulation may be executed in multiple counterparts, any of which

may be transmitted by facsimile, and each of which shall be deemed an original, but all of which

together shall constitute one and the same instrument.

               11.     It is acknowledged that each Party has participated in and jointly

consented to the drafting of this Stipulation and that any claimed ambiguity shall not be

construed for or against either party on account of such drafting.

               12.     The Bankruptcy Court shall retain jurisdiction to interpret, enforce, and

resolve any disputes arising under or related to this Stipulation. Any motion or application

brought before the Bankruptcy Court to resolve any dispute arising under or related to this

Stipulation shall be brought on proper notice in accordance with the relevant Federal Rules of

Bankruptcy Procedure and the Local Rules of the Bankruptcy Court.




                                                  4
AFDOCS/22645902.1
20-35769-cgm        Doc 56    Filed 08/19/20 Entered 08/19/20 19:23:12      Main Document
                                           Pg 5 of 5



Dated: August 19, 2020


SIMON PROPERTY GROUP, L.P.                       ARENT FOX LLP


/s/ Ronald M. Tucker                             /s/ M. Douglas Flahaut
Ronald M. Tucker, Esq.                           George P. Angelich
225 W. Washington Street                         1301 Avenue of the Americas, Floor 42
Indianapolis, Indiana 46204                      New York, New York 10019
Telephone: (317) 263-2346                        Telephone: (212) 484-3900
Facsimile: (317) 263-7901                        Facsimile: (212) 484-3990
Email: rtucker@simon.com                         Email: george.angelich@arentfox.com

Counsel for Simon Property Group                 -and-

                                                 M. Douglas Flahaut (admitted pro hac vice)
                                                 Annie Y. Stoops (admitted pro hac vice)
                                                 Arent Fox LLP
                                                 Gas Company Tower
                                                 555 West Fifth Street, 48th Floor
                                                 Los Angeles, CA 90013
                                                 Telephone: (213) 629-7400
                                                 Facsimile: (213) 629-7401
                                                 Email: douglas.flahaut@arentfox.com
                                                        annie.stoops@arentfox.com


                                                 Proposed Counsel for the Debtor and Debtor-in-
                                                 Possession




                                             5
AFDOCS/22645902.1
